DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 9 are objected to because of the following informalities:  
Claim 1, line 7, the term “the inlet” should be corrected to “an inlet”; 
Claim 1, line 10, the term “and first inner portion” should be corrected to “and the inner portion”; and 
Claim 9, line 1, the term “at the bottom” should be corrected to “a bottom”.
Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 & 6 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Dushek et al. (US 2005/0211232 A1).
Re claim 2, Dushek (‘232) discloses an oil and air separator 36 (see fig. 1-2; par. 0023) including:
(a)	a catch can (98, 102, 104) with an inlet (blow-by inlet 90; fig. 2 and par. 0050) and an outlet (filtered gas port 94) thereto, the catch can (98, 102, 104): (i) adapted to remove oil from vapors 
(b)	a check valve (valve arrangement 40; see fig. 2-11, par. 0026-0027 & 0038 & 0050-0054) including a first end disposed within the internal reservoir (see 194), a second end, and a first fluid pathway (via relief aperture arrangement 50) therebetween in fluid communication with the internal reservoir, wherein vapors within the internal reservoir may exit the catch can (98, 102, 104) through the first fluid pathway (via relief aperture arrangement 50) or a second fluid pathway including the outlet 94.
Re claim 6, Dushek (‘232) discloses wherein the catch can (98, 102, 104) includes one or more screens that coalesce oil from vapors entering the catch can. Dushek explicitly discloses a first stage coalescer filter 110 (see fig. 2 and par. 0053). 
Allowable Subject Matter
Claim 1 is allowed.
Claims 3-5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747